                                                                                  USDC SDNY
                                                                                  DOCUMENT
UNITED STATES DISTRICT COURT
                                                                                  ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                                  DOC #:
 -------------------------------------------------------------- X                 DATE FILED: 5/7/2021
 KELLIE WALKER,                                                 :
                                                                :
                                              Plaintiff,        :
                            -against-                           :
                                                                :           21-CV-474 (VEC)
 TRIBOROUGH BRIDGE AND TUNNEL                                   :
 AUTHORITY, D/B/A METROPOLITAN                                  :                ORDER
 TRANSPORTATION AUTHORITY BRIDGES :
 AND TUNNELS, VICTOR MUALLEM, AND                               :
 SHARON GALLO-KOTCHER, IN THEIR                                 :
 INDIVIDUAL AND PROFESSIONAL                                    :
 CAPACITIES,                                                    :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on May 7, 2021, the parties appeared for a conference;

        IT IS HEREBY ORDERED that discovery in this action is STAYED pending Plaintiff’s

filing of an amended complaint and Defendants’ decision whether to answer or again move to

dismiss. Once the Court has had an opportunity to review Plaintiff’s amended complaint and, to

the extent Defendants opt to move to dismiss the amended complaint, Defendants’ motion, the

Court will decide whether to enter a Case Management Plan or leave discovery stayed pending

its decision on the motion to dismiss.



SO ORDERED.
                                                                    ________________________
                                                                     ________________________
Date: May 7, 2021                                                      VALERIE CAPRONI
                                                                                   CAPRON   NI
      New York, New York                                             United States District Judge
